DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15, 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a liquid or gas” reintroduces anew that which was already recited and it is unclear if this is the same or other fluid.
	In regard to claim 8, the recitation, “the first dewar” lacks proper antecedent basis.
	In regard to claim 11, the recitation, “configured hold” does not appear to be proper grammar and is unclear.
	In regard to claim 17, the recitation, “basis” is unclear and appears to be a mis-spelling.
	
Claim limitation of claim(s) 2, 9, “sliding device configured to pull …the catch basin” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not define what structure is requisite to meet the sliding device and it is entirely unclear what structure is required by the recitation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 11, 12, 15-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss (US 2543956).
	In regard to claim 8, Boss teaches a dewar tipper (see structure identified below), comprising: a cradle (interpreted as a support structure, at least part of 6, 23, 24, 38) configured to capture a first dewar (fully capable thereof, see container 7; note that the claim does not require the dewar); a counter balance assembly (see figure 3, 4; 31, 42 for short and see further identification below) configured to tip or angle the cradle (at least part of 6, 23, 24, 38) to pour a liquid or gas out of the first dewar (7); a handle (30) coupled to the counter balance assembly (31, 42) and configured to activate the counter balance assembly (31, 42) when in an engaged position; and a catch basin (10) to receive the liquid or gas when the first dewar is angled or inverted (column 1, line 11-20; column 3, line 30-50).  
	In regard to claim 9, Boss teaches 19a sliding device (at least 9-12) configured to pull the at least one of the catch basin (10) under a centerline of the first dewar (7) when the first dewar (7) is angled or inverted (column 3, line 30-50).
	In regard to claim 11, Boss teaches a band (26, strap) coupled to the cradle (at least part of 6, 23, 24, 38) and configured to hold the first dewar (7) in the cradle (at least part of 6, 23, 24, 38) when the cradle (at least part of 6, 23, 24, 38) with the first dewar is angled or inverted (column 2, line 30-37).
	In regard to claim 12, Boss teaches a handle latch (interpreted as any structure that can provide a holding force on the handle; see protrusion on 30 or 29) coupled to the cradle (at least part of 6, 23, 24, 38) and configured to engage the handle (30) and to hold the handle (30) in the engaged position.  
	In regard to claim 15, Boss teaches that the cradle (at least part of 6, 23, 24, 38) is a modular or interchangeable cradle (at least part of 6, 23, 24, 38) that is configured to be removed and interchanged with another cradle (at least part of 6, 23, 24, 38 with a different setting in 12 and 38) of a different size that receives another dewar of the different size (column 3, line 20-25).  
	In regard to claim 16, Boss teaches a dewar tipper, comprising: a cradle (at least part of 6, 23, 24, 38) configured to capture a first dewar (7); a counter balance assembly (see figure 3, 4; 31, 42 for short and see further identification below) configured to tip or angle the cradle (at least part of 6, 23, 24, 38) to pour a liquid or gas out of the first dewar (7); and a handle (30) coupled to the counter balance assembly (31, 42) and configured to activate the counter balance assembly (31, 42) when in an engaged position (column 3, line 30-50). 
	In regard to claim 17, Boss teaches a catch basin (10) to receive the liquid or gas when the first dewar (7) is angled or inverted.  
	In regard to claim 18, Boss teaches that when the handle (30) is positioned in the engaged position, the counter balance assembly (31, 42) is tipped, angled or inverted such that the first dewar (7) is tipped, angled or inverted directly over the catch basin (10) such that the liquid or gas pours out into the catch basin (10)(column 3, line 30-50, 55).
	In regard to claim 19, Boss teaches that the counter balance assembly (31, 42) includes a slide (31), wherein when the counter balance assembly (31, 42) is tipped, angled or inverted over the catch basin (10), the slide (31) moves the catch basin (10) under a centerline of the first dewar (7). 
	In regard to claim 21, Boss teaches that the cradle (at least part of 6, 23, 24, 38) is adjustable to receive different size dewars (column 3, line 25-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Boss (US 2543956) in view of Hrutkay (US 2016/0207046).
	In regard to claim 1, Boss teaches a dewar tipping system, comprising: a first container (7) configured to store a liquid or a gas (fully capable thereof); a dewar tipper including: a cradle (at least 6, 23, 24, 38) configured to capture the first container (7), a counter balance assembly (see figure 3, 4; 31, 42 for short and see further identification below) configured to tip or angle the cradle (at least 6, 23, 24, 38) to pour the liquid or gas out of the first container (7), and a handle (30) coupled to the counter balance assembly (31, 42) and configured to activate the counter balance assembly (31, 42) when in an engaged position; and a catch basin (10) to receive the liquid or gas when the first container (7) is angled or inverted (column 3, line 30-50).
	Boss does not explicitly teach that the first container is a dewar (interpreted as a vacuum insulated vessel. However, Hrutkay teaches explicitly that dewars are well known containers (para. 10).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Boss to pour liquid from dewars so as to provide the operational benefits of Boss to dewar container applications and provide more safety in pouring.  Hereafter the first dewar will be referenced as (7’).
	In regard to claim 2, Boss, as modified, teaches that the dewar tipper further includes: a sliding device (at least 9-12) configured to pull the catch basin (10) under a centerline of the first dewar (7’) when the first dewar (7’) is angled or inverted.  
	In regard to claim 4, Boss, as modified, teaches a retention band (26, strap) with a locking latch (27) and coupled to the cradle (at least 6, 23, 24, 38), wherein the retention band (26) with the locking latch (27) is configured hold the first dewar (7’) in the cradle (at least 6, 23, 24, 38) when the cradle (at least 6, 23, 24, 38) with the first dewar (7’) is angled or inverted.  
	In regard to claim 5, Boss, as modified, teaches a handle latch (interpreted as any structure that can provide a holding force on the handle; see protrusion on 30 or 29) coupled to the cradle (at least part of 6, 23, 24, 38) and configured to engage the handle (30) and to hold the handle (30) in the engaged position. 

Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Boss (US 2543956) in view of Hrutkay (US 2016/0207046) and further in view of Timmons (US 2968459).
	In regard to claim 10, Boss, teaches most of the claim limitations but does not explicitly teach a lid receptacle coupled to the cradle and configured to hold a lid of the first dewar when the cradle is tipped or angled to pour the liquid or gas out of the first dewar.  However, Hrutkay teaches that dewars are well known containers (para. 10) and are well known to have lids (para. 8, stopper).  Further, Timmons teaches providing a lid receptacle (23, 24, 25, 27, 28, 18, 20 at least) for a container (10) that is coupled to a cradle (13, 14, 15) to hold the lid (11) while filling or emptying to provide convenience.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Boss with a lid receptacle coupled to the cradle for the purpose of holding the lid while pouring and thus prevent the lid from getting in the way of operation or on the floor or lost or damaged.

Claim(s) 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Boss (US 2543956) in view of Schwind (US 2017/0247204). 
In regard to claims 6, 13, 14, Boss teaches a base (part of 5) coupled to the cradle (at least part of 6, 23, 24, 38) and the catch basin (10).  Boss does not explicitly teach a plurality of wheels coupled to the base and configured to allow movement of the base, the cradle and the catch basin.  However, providing a plurality of wheels to a base is well known make a container assembly easily movable as taught by Schwind (see wheels and base in all figures).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Boss with the base and plurality of wheels of Schwind for the purpose of making the assembly easily movable to desired locations.
In regard to claim 7, Boss teaches most of the claim limitations but does not explicitly teach a dewar roller configured to move the first dewar when the first dewar is placed on the dewar roller.  However, providing a plurality of wheels to a base is well known make a container assembly easily movable as taught by Schwind (see wheels and base in all figures); further, providing the wheels would provide a dewar roller as claimed and would permit the dewar to be rolled.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Boss with a dewar roller as taught by Schwind for the purpose of moving the dewar system to locations as desired.
In regard to claim 20, Boss teaches a base (5) coupled to the cradle (at least 6, 23, 24, 38) and the catch basin (10); Boss does not explicitly teach a plurality of wheels coupled to the based and configured to allow movement of the dewar tipper; and a locking device configured to lock the plurality of wheels to prevent movement of the dewar tipper.  However, providing a plurality of wheels to a base is well known make a container assembly easily movable as taught by Schwind (see wheels and base in all figures) and providing a lock for the wheels is old and well known to secure the assembly at desired locations after movement is completed.   Therefore it would have been obvious to a person of ordinary skill in the art to modify Boss with the base and plurality of wheels of Schwind for the purpose of making the assembly easily movable to desired locations and to provide a lock for the wheels to prevent the assembly from rolling when it is desired to remain stationary.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gierhart (US 3112835).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
September 19, 2022